Citation Nr: 1745975	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-02 781	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for irritable colon syndrome.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1995 to December 1996.  The matter of the rating for irritable colon syndrome is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  An April 2014 Board remand found that the issue of TDIU was raised by the record (in the context of the increased rating claim), and remanded the matters for further development.  A March 2017 supplemental statement of the case (SSOC) denied TDIU. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claims and to ensure compliance with prior remand instructions.  See 38 C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim of an increased rating for irritable colon syndrome, the Board finds that there has not been substantial compliance with its prior remand directives.  The April 2014 Board remand was in part for an examination to determine the current severity of the Veteran's service-connected irritable colon syndrome.  The Board directed "[t]he examiner should specifically indicate whether laboratory studies are required for a finding of malnutrition."  Furthermore the examiner was to expressly indicate whether or not the Veteran has malnutrition due to irritable colon syndrome.   

However, the opinion offered on February 2016 examination was not fully responsive to the questions posed by the Board in its remand, requiring corrective action.  Specifically, the examiner noted that the Veteran has gained weight over the years; therefore he does not "think he is malnourished".  The examiner did not (as was requested) address whether or not laboratory studies are required for a finding for malnutrition, i.e., whether such studies would indicate nutrients were not being absorbed (regardless of some weight gain).  While the examiner noted that the Veteran's albumin level was normal, he did not explain the significance of such finding.  

Following the February 2016 VA examination the AOJ readjudicated this matter on the merits, suggesting that development sought by the Board was completed and was adequate.  However, the Board's remand posed very specific instructions to the VA examiner, which were not fulfilled.  The actions previously sought by the Board are necessary for proper adjudication of the Veteran's appeal and there has not been substantial compliance with the Board's remand instructions.  Therefore, another remand to ensure compliance with the previous instructions is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claim seeking a TDIU rating is inextricably intertwined with the appeal seeking an increased rating for irritable colon syndrome and must be deferred pending the development for, and resolution of, the irritable colon syndrome rating claim.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete clinical records (any not already associated with the claims file) of all evaluations and/or treatment the Veteran has received for digestive disability complaints. 

2.  Thereafter, the AOJ should arrange for the Veteran's entire record (to include this remand) to be forwarded to the VA examiner who examined the Veteran in February 2016, and provided the opinion then offered.  [If that examiner is unavailable, or unable to provide the addendum opinion sought, the record should be forwarded to another appropriate medical provider for review and the opinions sought.  If further evaluation of the Veteran is deemed necessary for the opinion sought, such should be arranged.]  

The examiner must review the record and provide an opinion indicating whether laboratory studies are necessary for a finding of malnutrition.  If so, the provider should review the record to determine whether or not adequate testing was provided.  [If not, arrangements should be made for an examination of the Veteran for such testing to be completed.]   If testing is not needed (or if there are already sufficient diagnostic studies in the record to establish or rule out malnutrition) the examiner must expressly indicate whether or not the Veteran has malnutrition due to his irritable colon disease (citing to the clinical data that support the finding).  The opinion must include comment on the clinical significance of the Veteran's normal albumin levels cited on February 2016 VA examination.  

 The examiner must provide rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claims (TDIU, upon review of the extended record, and in light of the determination regarding the rating for irritable colon syndrome).  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

